— Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered December 3, 1992, which granted summary judgment to petitioner to the extent of declaring null and void the determination of the Mayor which upheld the Comptroller’s objection under New York City Charter § 328 (c) that petitioner was not a responsible contractor with respect to the subject contract, and which enjoined the City from debarring petitioner from future municipal contracts on the basis of matters specified in the Mayor’s determination, unanimously affirmed, without costs.
Despite clear information from several law enforcement authorities that petitioner was not the target of any law enforcement investigation, was not associated with known criminals, and, in fact, was reputed to be of good character; despite the lack of any credible evidence to the contrary; and in the face of an initially favorable disposition by the Department of General Services, the office of the Comptroller consistently opposed the letting of the subject contract, or any future contracts, to petitioner. The purported evidence conveyed no more than an impression of guilt by association rather than demonstrating any relationship, other than the merely incidental, between petitioner and members of organized crime.
Thus considered, we find that this determination was arbitrary and capricious and an abuse of discretion, and was not rationally based on substantial evidence. Concur — Murphy, P. J., Carro, Rosenberger and Asch, JJ.